UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  MARTHA'S VINEYARDfDUKES                         )
  COUNTY FISHERMEN'S                              )
  ASSOCIATION                                     )
                                                  )
  and                                             )    Civil Case No. 10-1580 (RJL)
                                                  )
  MICHAEL S. FLAHERTY,                            )
                                                  )
                          Plaintiffs,             )
                                                  )
                   v.                             )
                                                  )
  GARY LOCKE, in his official capacity            )
  as Secretary of the Department of               )
  Commerce, et al.                                )
                                                  )
                          Defendants.             )
                                                  )

                                            ORDER

           For the reasons set forth in the Memorandum Opinion entered this date, it is this

~SePtember, 2011, hereby
           ORDERED that the defendants' Motion to Dismiss [#26] is GRANTED; it is

 further

           ORDERED that the above-captioned case is DISMISSED with prejudice.

           SO ORDERED.




                                                      ruj~~
                                                      United States District Judge